*416DECREE
And now, February eighteenth, one thousand nine hundred and twenty-nine, the Court having fully considered the petition of Sevier Vaoia Wightman, do decree that Sevier Vaoia Wightman, who for some years past has been known as Sevier Vaoia Stubbs, be known in the future by his own name, Sevier Vaoia Wightman, and do further order that notice of this decree be published for four successive weeks at the Administration Building, Fagatoga, [sic] Tutuila, American Samoa and in the Fa’atonu.